Citation Nr: 1046768	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-03 059A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, 
including lumbar disc disease with right short leg syndrome, 
claimed as secondary to service-connected left foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision that, in 
pertinent part, denied service connection for low back disability 
characterized as lumbar disc disease with right short leg 
syndrome, claimed as secondary to service-connected left foot 
disabilities.  The Veteran timely appealed.

By a February 2000 rating action, the RO denied the Veteran's 
claim for service connection for lumbar disc disease with right 
short leg syndrome.  Pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), the RO readjudicated the claim in January 
2002, denying it on the merits.  Under these circumstances, the 
Board may adjudicate the Veteran's current claim for service 
connection for lumbar disc disease with right short leg syndrome 
as an original, rather than as a reopened, claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In May 2007 and in January 2010, the Board remanded the matter 
for additional development.  VA substantially complied with the 
previous remand directives. 


FINDING OF FACT

Lumbar disc disease with right short leg syndrome was first 
demonstrated many years after service and is not related to a 
disease or injury during active service; and is not due to or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

Lumbar disc disease with right short leg syndrome was not 
incurred or aggravated in service; and is not proximately due to, 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through July 2001 and August 2004 letters, the RO or VA's Appeals 
Management Center (AMC) notified the Veteran of elements of 
service connection and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.

The Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or to assign an 
effective date for the disability on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Rather, the RO included the notice 
provisions by which initial disability ratings and effective 
dates are established in the August 2009 supplemental statement 
of the case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds no prejudice to the Veteran in proceeding with a 
denial of the claim for service connection, as concluded below, 
because any question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  The Veteran had 
previously received all required notice regarding service 
connection.  The claim denied for service connection obviously 
does not entail the setting of a new disability rating or an 
effective date.  Accordingly, the Veteran is not harmed by any 
defect with regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claim on appeal, reports of which are of 
record and appear adequate.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

Service treatment records reflect that the Veteran complained of 
having low back pain of 3 days' duration in April 1979, which 
radiated down the left leg.  He reported that he had been playing 
basketball and jumped; and when he came down, the pain ensured.  
Examination revealed full range of motion.  There was tenderness 
on palpation of the paraspinus muscles, L3-L5 area.  Neurological 
examination was intact.  Straight leg raising of the left leg 
forward was to 70 degrees.  The assessment was moderate muscle 
strain.

The Veteran again reported a backache after playing basketball in 
May 1981.  On examination, straight leg raising was negative; 
deep tendon reflexes were normal.  There was decreased range of 
motion on flexion.  The assessment was muscle soreness.  

No low back disability was found at the time of the Veteran's 
separation examination in September 1984.

X-rays taken of the Veteran's lumbosacral spine in September 1988 
were negative.

Private treatment records first reflect an assessment of low back 
and lumbar radicular pain, secondary to left L5-S1 herniated 
nucleus pulposus, in April 1998.  At that time the Veteran 
reported a long history of low back and intermittent leg pain 
since playing basketball in 1979.  Examination of the Veteran's 
lower back and extremities revealed a moderately guarded posture 
and difficulty transitioning from sitting to standing.  The 
Veteran had a markedly antalgic gait, favoring the left side.  
Range of motion maneuvers were limited in all directions.  The 
assessment was low back and lumbar radicular pain, probable 
lumbar herniated nucleus pulposus, L5-S1 level.  MRI scans 
revealed significant left L5-S1 disk protrusion, impinging the 
right L5 nerve root; and degenerative changes at L4-L5 and L5-S1.

Private treatment records, dated in July 1998, reflect that the 
Veteran spontaneously began to have pain, as he described it, 
diffusely in his left leg.   He reported playing basketball and 
had jumped up and came down on the floor, and his left leg gave 
away.  The Veteran had pain in his back and lateral left leg as 
he described it then.  X-rays were not done, but the Veteran had 
pain variably for three months with disappearance and no 
recurrence.
 
Private treatment records, dated in October 1998, reveal that the 
Veteran stated that he began experiencing pain in his back in 
March 1998; and MRI scans were conducted of the lumbar spine in 
April 1998, revealing neuroforaminal impingement at L5-S1 on the 
left.

VA treatment records, dated in February 1999, include a diagnosis 
of sciatica.
Private treatment records, dated in October 1999, reveal that the 
Veteran reported having problems with lumbar radiculopathy since 
1982; and that he wore boots in service, and after a fall, had 
some symptoms while playing basketball.  The Veteran reported 
receiving a 3/8-inch shoe lift; and that his symptoms worsened 
since 1996, causing discomfort and pain in his back at times.

VA treatment records, dated in March 2001, reveal that the 
Veteran reported a history of low back pain for about three-to-
four years; and bilateral leg pain, predominantly on the left 
side, radiating all the way down along the back of the thigh and 
the lateral aspect of the leg.  On examination, there was diffuse 
tenderness and some spasm in the lower part of the back; and the 
Veteran had sacroiliac tenderness bilaterally.  The assessment 
was back pain with sciatica.    

MRI scans conducted in April 2001 revealed findings of lateral 
disc herniation at L5-S1 on the left and suspected nerve root 
compression at S1, and degenerative disc changes at L4-L5.

VA treatment records, dated in May 2001, reveal that the Veteran 
reported chronic back pain and left-sided leg pain, which had 
been slowly getting worse.  He complained of increasing pain in 
the left leg and difficulty walking.  In February 2004, the 
Veteran reported that he was young in service when he injured his 
back; and when [his back] stopped hurting, he did not think about 
it until he hurt his back again in 1981 in service.  In November 
2005, the Veteran was treated for low back pain and bilateral leg 
pain.  In May 2006, the Veteran reported that he had an incident 
at work where he lifted and carried three desks up two flights of 
stairs, with assistance of another worker.  Since then, the 
Veteran reported persistent low back pain with radiation into the 
left leg.   Assessments were chronic and acute low back pain 
secondary to degenerative disc disease, and lumbar spinal 
stenosis.

VA treatment records, dated in December 2006, reveal that the 
Veteran reported that he was going upstairs, and his right knee 
gave way and he fell.  Later that same month, the Veteran 
reported right leg and back pain of several weeks' duration.  In 
February 2007, the Veteran was to begin physical therapy.

VA treatment records, dated in January 2008, reveal that the 
Veteran reported having back pain after a fall while playing 
basketball in 1979.  He reported that an MRI scan showed a 
herniated L5-S1 disc in 2004, and that surgery was recommended 
but he declined.  He reported that he never had physical therapy.

In this case, the Veteran contends that the first time he had any 
problems with his back was in service, after a fall while playing 
basketball in April 1979; and that he again injured his back in 
service in 1981.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He 
is competent to testify as to the injuries to his back in 
service.

To the extent that the Veteran has claimed a continuity of 
symptomatology of low back pain following his military service, 
the Board finds such contention not credible.  In this case, the 
evidence reflects that the Veteran has provided inconsistent 
histories of low back pain-e.g., pain has waxed and waned since 
1979 injury (reported April 1998); similar pain in 1979 for three 
months, disappeared and no recurrence (reported July 1998); and 
pain began in March 1998 (reported October 1998).  The 
contemporaneous service treatment records reflect no low back 
disability at service discharge.  His statements regarding the 
onset and continuity of low back pain since service lack 
credibility.  The contemporaneous service treatment records and 
the absence of objective data regarding a low back disability 
from 1984 to 1998 are the most probative evidence.  There is no 
convincing, competent evidence establishing a continuity of 
symptomotology of low back pain following military service. 

The Veteran underwent a VA examination in July 2009 for purposes 
of identifying all current disability underlying the Veteran's 
complaints of low back pain; and to determine whether it was as 
likely as not that current disability had its onset in service, 
or was the result of service or aggravated by service.  The 
examiner reviewed the claims file; and noted the Veteran's 
medical history, including evidence that significant back 
symptoms appeared in the late 1990's.  The Veteran reported the 
onset of back problems during service in April 1979 while playing 
basketball.  The Veteran reported that he fell after coming down 
on another player.  He reported that his back was fine for years, 
and then started up again after service.  Diagnoses included 
degenerative joint disease and degenerative disc disease.  
Symptoms have been constant since 2006; the Veteran had surgery 
in 2008, without any benefit.

The July 2009 examiner noted diffuse lower lumbar pain and 
radiation encompassing the legs in their entirety.  X-rays 
revealed degenerative disc disease present throughout the lumbar 
spine.  The examiner opined that it was more likely than not that 
the Veteran's thoracolumbar degenerative joint disease and 
degenerative disc disease were caused by or related to the 
Veteran's body habitus and the forces of life's activities.  The 
examiner noted that the acute lumbar myofascial pain syndrome 
times two in service, resolved without residuals.  The examiner 
opined that the Veteran's current thoracolumbar spine 
disabilities were not caused by or related to service.

Private treatment records, received in September 2009, include 
diagnoses of lumbar spondylosis and associated degenerative disc 
disease; probable chronic tendonitis left shoulder; status-post 
interphalangeal fusions for hammertoe deformities of the left 
foot; and hypertension.  No medical opinion was provided.  

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran is not shown to have the medical expertise to 
determine whether chronic disability resulted from an injury in 
service.  Even physicians have had to rely on diagnostic tools to 
determine if the Veteran has degenerative joint disease, 
herniated nucleus pulposus, or other chronic low back pathology.  

The Board notes that the July 2009 examiner opined that the acute 
injury in service had resolved without residuals.  In this case, 
there is no evidence of chronic low back pain until 1998, more 
than a decade after active service.  No current low back 
disability has been associated with the Veteran's active service.  
The Board finds the July 2009 examiner's opinion to be persuasive 
in suggesting that the Veteran's current low back disabilities 
were caused by or related to the Veteran's body habitus and the 
forces of life's activities.

Moreover, the Board finds the July 2009 examiner's opinion to be 
probative for resolving the matter on appeal.  The examiner has 
the medical knowledge to express a competent opinion; and found 
it unlikely that the Veteran's thoracolumbar spine disabilities 
were caused by or related to service.  The opinion appears 
accurate, and is fully articulated and contains sound reasoning.  

The Board also notes that, in this case, the Veteran contends 
that his current lumbar disc disease with right short leg 
syndrome is secondary to his service-connected left foot 
disabilities.

Service connection is in effect for a hammer toe deformity of the 
left 2nd through 5th toes, and associated callus deformity, 
evaluated as 30 percent disabling.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Since this regulation change 
incorporates the provisions of Allen, case law which had already 
been followed, there is no prejudice to the Veteran applying the 
new or old regulation.

Following the Board's January 2010 remand, the Veteran's claims 
file was returned to the July 2009 examiner for an addendum 
opinion, regarding whether the service-connected left foot 
disabilities caused or increased the Veteran's lumbar disc 
disease with right short leg syndrome.  The examiner reviewed the 
claims file in February 2010, and found there was no medical 
evidence in support of hammertoes, calluses, or peripheral 
neuropathy as a proximate cause or aggravant in the etiology of 
spine conditions.  The examiner referred to a 2009 study 
extracted in a medical newsletter that revealed age, genetics, 
body weight, and disc size as the predominant predictors of 
degenerative disc disease.

In essence, the examiner found no evidence of aggravation or 
association of the Veteran's lumbar disc disease with right short 
leg syndrome and his service-connected left foot disabilities.

The Board also has considered the Veteran's complaints of lower 
back pain radiating down both legs to his feet.  In December 
2003, the Veteran reported that everything went numb, and there 
was tingling from his waist down to his toes when supine or side-
lying position.  A lateral disc herniation at L5-S1 on the left 
was noted, and nerve root compression was strongly suspected.  

During a December 2003 VA examination for evaluation of the 
service-connected left foot disabilities, the Veteran reported 
that he had no specific injury to his foot.  He reported having 
problems with neuropathy since 1996.  The Veteran reported that 
the left foot and left lateral leg up to the mid-calf were 
affected.  He reported a constant numbness and tingling as well 
as cold sensation, and he also reported cramps in his calf 
muscles.  Diagnoses included hammertoes of both feet, second 
through fifth; hallux valgus left, greater than right; calluses 
both feet; and mild to moderate degenerative joint disease of the 
first metatarsophalangeal joint on the left.

The December 2003 examiner opined that the Veteran's peripheral 
neuropathy was most likely secondary to his lumbar spine 
disability with nerve root compression on the left.  The examiner 
also opined that the peripheral neuropathy did not seem to be in 
anyway proximally related to the hammertoe condition, calluses, 
or other structural defects of the left foot.

In essence, the December 2003 examiner found that peripheral 
neuropathy was not part and parcel of the Veteran's service-
connected left foot disabilities.  Rather, the peripheral 
neuropathy was associated with the Veteran's lumbar disc disease.

Service connection has not been awarded for the Veteran's 
peripheral neuropathy.  Hence, increased severity or aggravation 
of the Veteran's lumbar disc disease with right short leg 
syndrome, caused by or proximately due to a service-connected 
disability are not demonstrated.

The Board finds the February 2010 opinion to be probative on the 
question of aggravation.  The examiner found no evidence of 
aggravation.  The VA opinion appears accurate, and contains sound 
reasoning.  There is no opinion to the contrary.  Likewise, the 
December 2003 VA examiner's opinion concludes that peripheral 
neuropathy does not owe its etiology to the Veteran's left foot 
disabilities.

While the Veteran is competent to offer statements of first-hand 
knowledge that he suffered increasing low back pain and 
peripheral neuropathy post-service, as a lay person he is not 
competent generally to render a probative opinion on a medical 
matter, such as the onset of lumbar disc disease or causation or 
aggravation.  Lumbar disc disease is not a disease readily 
observable by even trained clinicians without medical testing, 
including X-rays.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Furthermore, the Veteran's statements about lumbar disc 
disease incurring in service are contradicted by the service 
treatment records.  

Here, the competent evidence weighs against a finding that 
current lumbar spine disability is proximately due to or 
aggravated by a service-connected disability.  
The reasonable doubt doctrine is not for application.  Thus, 
service connection for lumbar disc disease with right short leg 
syndrome is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).  
  

ORDER

Service connection for low back disability, including lumbar disc 
disease with right short leg syndrome is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


